DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction – Lack of Unity
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4 and 8-14, drawn to an upper body garment having a rear surface with a high-tension region and a front surface with a non-stretchy region.
Group II, claims 1-3 and 7-14, drawn to an upper body garment having a rear surface with a high tension region and a front surface with a high-tension region.
Group III, claims 1, 4-6, and 8-14, drawn to an upper body garment having a rear surface with a non-stretchy region and a front surface with a non-stretchy region.
Group IV, claims 1, 4, and 7-14, drawn to an upper body garment having a rear surface with a non-stretchy region and a front surface with a high-tension region.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II; Groups I and III; Groups I and IV; Groups II and III; Groups II and IV; and Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of an upper body of a garment comprising: a body including a rear body with a left armhole on the left side and a right armhole on the right side, wherein a portion of the rear body between the left armhole and the right armhole exerts a tensile force to pull the shoulder blades of a wearer horizontally inward; a left sleeve including a rear surface with a left sewn portion sewn to the left armhole, wherein the left sewn portion is narrower in horizontal width than the deepest portion of the left armhole before a rear surface of an upper end of the left sleeve is sewn to the left armhole; and a right sleeve including a rear surface with a right sewn portion sewn to the right armhole, wherein the right sewn portion is narrower in horizontal width than the deepest portion of the right armhole before a rear surface of an upper end of the right sleeve is sewn to the right armhole, this technical feature is not WO 2010/100721 to Omuro et al. (hereinafter, “Omuro”).  
Omuro teaches an upper body of a garment comprising (Figs. 1A-1B): a body (2) including a rear body with a left armhole on the left side and a right armhole on the right side (back body (22) includes left and right openings proximate respective proximal sleeve ends (15)), wherein a portion of the rear body between the left armhole and the right armhole exerts a tensile force to pull the shoulder blades of a wearer horizontally inward (stretchable part (2b) is capable of exerting a tensile force to pull shoulder blades of wearer horizontally inward); a left sleeve including a rear surface with a left sewn portion sewn to the left armhole (left sleeve (1) includes rear surface and sewn portion along seam between proximal end (15) and stretchable part (2b)), wherein the left sewn portion is narrower in horizontal width than the deepest portion of the left armhole before a rear surface of an upper end of the left sleeve is sewn to the left armhole (See annotated Fig. 2B of Omuro below; at least a portion of the left sewn portion is narrower in horizontal width than the deepest portion of the left armhole; the limitation of “before a rear surface of an upper end of the left sleeve is sewn to the left armhole” is interpreted as a product-by-process limitation; the resulting structure of the prior art meets the claim limitation); and a right sleeve including a rear surface with a right sewn portion sewn to the right armhole (right sleeve (1) includes rear surface and sewn portion along seam between proximal end and stretchable part), wherein the right sewn portion is narrower in horizontal width than the deepest portion of the right armhole before a rear surface of an upper end of the right sleeve is sewn to the right armhole (See annotated Fig. 2B of Omuro below; similar to the left sleeve, at least a 

    PNG
    media_image1.png
    783
    868
    media_image1.png
    Greyscale

Annotated Fig. 2B of Omuro

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – Figs. 8-9 and 13, directed to a sleeve of an upper body garment, the sleeve having an upper end sewn portion with a convex sewn curve;
Species B – Fig. 10, directed to a sleeve of an upper body garment, the sleeve having an upper end sewn portion with a concavo-convex sewn curve;
Species C – Fig. 11, directed to a sleeve of an upper body garment, the sleeve having an upper end sewn portion that forms a straight line; and 
Species D – Fig. 12, directed to a sleeve of an upper body garment, the sleeve having an upper end sewn portion with a concave sewn curve.
Examiner notes that Figs. 1-7 and 14, as best can be understood, appear generic to Species A-D.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
A telephone call was not made to Applicant’s representative to request an oral election to the above restriction requirement due to the complexity and large number of groups being involved, said groups having no clear association with one another.  See .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732